
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 437
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Pearce submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Rules and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the security challenges of
		  convening Government officials in one specific place and directing the House of
		  Representatives to take appropriate steps so that the House of Representatives
		  can meet in a virtual setting.
	
	
		Whereas Congressmen and congressional staff need to
			 interact more with constituents;
		Whereas Congressmen must be more accountable to their
			 constituents;
		Whereas constituents deserve better access to their
			 Congressman;
		Whereas constituents must overcome time constraints and
			 high travel costs to travel to Washington, DC, to meet with their
			 Congressman;
		Whereas Congressmen currently do most of their work from
			 Washington, DC, and travel varying distances to their districts;
		Whereas many congressional staffers do not spend time in
			 the district for which they were hired to work, and are less in touch with the
			 needs of constituents than they would be if they worked in the district;
		Whereas the House of Representatives currently demands
			 that Congressmen physically assemble in Washington, DC, to conduct their
			 duties, including holding debates, hearings, meetings, and votes;
		Whereas recent advances in technology, such as electronic
			 voting, video conferencing, and secure telephone and internet connections,
			 would make it possible for the House of Representatives to hold debates,
			 hearings, meetings, and votes in a virtual setting;
		Whereas, because of the possibility of another terrorist
			 attack on Washington, DC, there are security and safety concerns about the
			 entire Congress being physically located in a single place; and
		Whereas Government operating costs are far too high, and
			 Congress must find new and innovative ways to save taxpayer money by decreasing
			 the operating costs of the Government: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)directs the Committee on House
			 Administration to identify the best practices for holding debates, hearings,
			 meetings, and votes of the House of Representatives in a virtual setting;
			 and
			(2)directs the
			 Committee on House Administration to establish procedures and rules for
			 Congressmen to consider legislation in a virtual setting; and
			(3)directs the House of Representatives to
			 hold debates, hearings, meetings, and votes in a virtual setting in accordance
			 with the requirement to assemble under section 2 of the 20th Amendment of the
			 Constitution.
			
